Parker, P. J.:
The trial court based the judgment which it rendered in this case upon the theory that the Sherman Lime' Company, the predecessor of the plaintiff, dedicated to the defendant the right to lay down' and maintain across its lands the sewer pipe that connects the sewér system of ihe village with the “ sink hole,” so called, and also land forty feet square upon which the brick structure over such hole is built. Also the right to use; as a part of its sewer system, such “ sink hole ” and the underground fissure or passage leading therefrom, Wherever such passage might go, to its full capacity for carry*272ing away the water and sewage discharged therein. Arid it held that, by reason of such' dedication, the defendant has the right to continue the occupation and use of said premises for the purpose of maintaining and repairing its sewer, including said “sink hole” and fissure and the building thereon. It further held that the construction of the overflow pipe, and any use of such premises for the purpose of discharging sewage, by means other than by said •fissure, had been under a license from the owners of the plaintiff’s property, which license had been terminated on March 23, 1903, and the use of the overflow pipe and of said premises, other than by said sewer and fissure, since that date had been without authority and in violation of plaintiff’s rights:
The effect of this holding was to limit the defendant’s rights to a discharge of its sewage into the “sink hole” so far as the same would fully receive and vent. it. Beyond such an use, it '.was enjoined from going. In other words, -the “sink hole,” and the fissure extending beyond it, was to be deemed a part of the defendant’s sewer system, and it was obligated, therefore, to protect the plaintiff and all adjacent owners from its overflow..
. Hence the injunction and the damages resulting from the tiverflow since the license was revoked. •
The plaintiff .contends that. no dedication was ever made by the owners to the defendant;. that all the circumstances attending the construction of the sewer system, and its connection with the “ sink hole,” show a license merely to so discharge fr.om the sewer system info it, and that when that license was revoked, any and all 'privileges which the defendant claimed -therefrom also ceased.
The question presented, therefore, seems to'be whether such circumstances established a dedication, or amounted to no more than a license. ■ ’■
' It is plain from the evidence that', when a survey;had fixed the lowest point of the sewer system in Warren street, it became an important and troublesome question as to the place where the water and seWage were, from that point, to be taken. They could riot discharge into the river, because the State Board of Health had forbidden them. 'Yet it must be carried somewhere. And so it was suggested by D. W. Sherman, who was: the president of "the board of-sewer commissioners arid an owner of a third of the property in ques*273tian, that it be taken into the “ sink hole.” He seems to have been of the decided opinion that such hole would take and vent all that the sewer system would carry into it. An examination was had, and some trials were made by the engineer in charge, and finally it was concluded by the board to adopt the plan of such survey and build ■with reference to utilizing such “ sink hole ” as the place into which all sewage passing through the system of piping should be discharged. Undoubtedly D. W. Sherman advised the adoption of such plan, and undoubtedly he believed that it would prove sufficient for the purpose. But I do not discover in the record that he did or said anything that would amount to a dedication to the village, by said company, of any of its property, or of the right to use such “ sink hole ” as the mouth of its sewer. And particularly am I unable to find any proof that any of the owners of the other two-thirds of such property either said or did anything that would amount to such a dedication. Concede that they were aware of the conclusion to so use the “ sink hole,” and made no objection thereto, and concede that they knew that JZ). W. Sherman advised and even urged the commissioners to do so, yet such action on their part did not amount to a dedication or even to an offer to dedicate their property. Nor do I find that any fact is established indicating that the commissioners, on their part, so understood it.
It is clear that no agreement was made at the time as to the terms upon which the “sink hole” was to be taken, but it was the undoubted understanding upon both sides that the village would have no right to in any way damage the property of the Sherman Company. Such a limitation upon its rights repels the idea of a dedication such as the trial court has found was then made. Besides, it appears that the commissioners caused a conveyance of such rights as they supposed they would need to acquire from the Sherman Company, to be drawn up and presented to D. W. Sherman and to Lapliam for execution. That conveyance makes no mention of the use of the fissure leading from the “ sink hole ” as a part of its sewer system. It makes no suggestion of a limit to the quantity of water and sewage that was to be discharged therein. It gives the right to discharge into the “ sink hole ” all the water and sewage that would then" pass through the sewérs as then laid. *274That is, to use the “ sink hole ” as the outlet of it's sewer system, and to thus subject the lands of the Sherman Company to any damages that might be caused by such Sewage after it had once left the sewers of the village and passed into the “ sink hole.” If the village was to acquire title to-such an easement, either by deed or by, dedication,, it is clearly inconsistent with the idea that what it took from the owUeip was to be entirely harmless to them. This conveyance the two owners Sherman and Lapliam refused to execute, and never did sign the same, thus affording very plain evidence that they did not intend to permanently donate to the village any such ■ right as that. The trial court has found that the dedication was of the right to discharge a limited amount of .sewage through the “ sink hole ” and to use the fissure leading therefrom as a part of its system. But this idea.is repelled by the privileges specified in the deed, and there is no suggestion anywhere in the record that anything was said of such a limitation to the use which the village was to take. Such an idea does not appear to have occurred to either party.
I am of the opinion that both parties understood that it was more or less doubtful whether the “ sink hole.” would vent all the .water and sewage that the sewer system required from it, but it was hoped it would, and for want of a better place the commissioners availed themselves of the privilege of discharging into it. If it should prove that all necessary sewage passed through freely, without any injurious effect upon the plaintiff’s property, then undoubtedly the permission to ' use the “ sink hole ” as the' outlet of the sewer would-be continued, and it would prove a cheap and easy method of procuring an outlet. If the owners should withdraw permission, even though no. harm was done' them, then no serious injury could be done the village, as it would always have the power' to acquire such rights by condemnation. If, upon actual use, the “ sink hole ” proved insufficient as an outlet, it was as reasonable for the village to take the chances as it would be for the owners to take them. In view of such conditions, I am of the opinion that a mere license to use the “ sink hole ” as the outlet to its sewer system was given the village, and that no dedication thereof was made or intended. The right to revoke such á license is not disputed. I conclude, therefore, that the injunction should have been extended *275not only to the overflow, but also to the use of the “sink hole” as the outlet of its sewer system. The village had never acquired any right to discharge into the same, other than as a mere licensee, and from the time of the revocation it has been a trespasser. So long as it was discharging sewage into that “ sink hole ” under a license from the owners of such premises, the injuries resulting therefrom, in my opinion, the village would not be responsible for, unless-it. should be made to appear that such license was modified or affected by conditions not found or passed upon in the decision now before us ; and it would seem that these plaintiffs permitted the license to continue in force until March, 1903. Such injuries as occurred therefrom while the- defendant was trespassing upon the plaintiff’s lands, the defendant is responsible for.
For these reasons, I am of the opinion that the judgment should be reversed, and a new trial should be granted.
The condition- of the case does not seem to warrant this court in modifying the findings and directing final judgment in the matter.'
All concurred.
Judgment reversed on law and facts, and new trial granted,- with costs to appellant to abide event.